Citation Nr: 0818684	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to Department of Veterans 
Affairs (VA) disability benefits based on his claimed status 
as a veteran.





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, in 
which the RO essentially reopened and denied the appellant's 
claim of legal entitlement to VA benefits.  The appellant 
disagreed with this decision in November 2002.  He perfected 
a timely appeal in August 2003.

In April 2004, the Board reopened and remanded the 
appellant's claim to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development.


FINDING OF FACT

Because the service department has verified that the 
appellant had no active service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, or in 
the service of the United States Armed Forces, he is not a 
veteran for purposes of legal entitlement to VA disability 
benefits.


CONCLUSION OF LAW

The appellant is not entitled to VA disability benefits as a 
matter of law.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.12, 3.40, 3.41, 3.202, 3.203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
found that the VCAA applied to the issue of veteran status 
and that VA must tailor the notice to the claimant.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, pursuant to the Board's April 2004 remand, the RO 
provided the appellant with detailed VCAA notice concerning 
the issue of his claimed status as a veteran and legal 
entitlement to VA disability benefits.  The appellant was 
notified that National Personnel Records Center in St. Louis, 
Missouri (NPRC), had provided a negative reply concerning his 
claimed active service.  The August 2007 VCAA letter also 
provided the appellant with notice of the Dingess/Hartman 
requirements.  The appellant was informed further of what was 
required to support his claim of legal entitlement to VA 
disability benefits based on his claimed status as a veteran.

With respect to any deficiency in the content or timing of 
the notice furnished to the appellant, as explained in more 
detail below, given NPRC's finding that the appellant had no 
qualifying service and the absence of any competent or 
credible evidence of such service, a remand for further 
development would not change the outcome of the decision; 
therefore, any VCAA notice or timing errors were not 
prejudicial to the appellant and another remand is not 
required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The issue before the Board is whether the appellant had 
qualifying service to establish eligibility for VA disability 
benefits.  The record includes service department 
certification that the appellant had no active service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, or in the service of the United States 
Armed Forces.  Because the service department's certification 
is binding on VA, appellate review is limited to interpreting 
the pertinent law and regulations.  Where, as here, the law 
is dispositive, the duty to notify and assist provisions of 
the VCAA are not applicable.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001). 

The veteran contends that he had active service as a member 
of the United States Armed Forces in the Far East (USAFFE) 
during World War II.    

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC) and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40(c), (d).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The Veterans Court has upheld VA 
regulations making service department findings concerning an 
appellant's claimed active service binding on the Department 
for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997). The Board notes that there is an 
apparent conflict between 38 C.F.R. § 3.41, which states 
that, for Philippine service, "the period of active service 
will be from the date certified by the Armed Forces" and 38 
C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without 
verification from the appropriate service department". As 
discussed above, however, the Veterans Court has noted 
recently that VA may accept United States service department 
documents or seek certification of service, but once 
certification is received, VA is bound by that certification.  
See Palor v. Nicholson, 21 Vet. App. 325 (2007).

The appellant has submitted multiple lay affidavits 
supporting his assertion that he served in the USAFFE during 
World War II.  He also has submitted various Philippine Army 
records purporting to verify his claimed active service, 
including a certificate from the Office of the Adjutant 
General of the Armed Forces of the Philippines.  None of 
these documents were issued by a United States service 
department.  In January 1974, NPRC notified VA that the 
veteran had no active service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, or in 
the service of the United States Armed Forces; this finding 
is binding on VA for purposes of establishing service in the 
United States Armed Forces.  Spencer v. West, 13 Vet. App. 
376 (2000); see also Duro, 2 Vet. App. at 532.  None of the 
lay evidence or affidavits submitted by the veteran since 
that time changes the fact that the veteran lacks qualifying 
service for VA benefits.  Since the appellant lacks 
qualifying service, he is not entitled to VA disability 
benefits as a matter of law.  See Sabonis, 6 Vet. 
App. at 429-30.


ORDER

Because he is not a veteran, the appellant is not entitled to 
Department of Veterans Affairs (VA) disability benefits.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


